Detailed Action
1. 	This Action is in response to Applicant's After Final filed on February 17, 2021. Claims 13-18 have been cancelled, therefore claim 1-12 and 19-24 are now pending in the present application. 
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
3.	Claims 1-12 and 19-24 are allowed.

4.	The following is an Examiner’s statement of reasons for allowance:
Consider claims 1-12 and 19-24, Applicant's remarks included in an amendment After Final filed on February 17, 2021 have been considered and found to be persuasive.  In agreement with the Applicant's remarks, claims 1-12 and 19-24 are allowed. And further in view of the following limitation when considered as a whole in the claimed invention “determining a processing scheme for unacknowledged data for the SCG based at least in part on the SCG failure and without waiting for network reconfiguration of the one or more split radio bearers, wherein the determined processing scheme comprises attempting radio link control (RLC) reestablishment with an RLC for the SCG”
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
February 22, 2021